Case: 12-1447     Document: 32   Page: 1   Filed: 10/02/2012




          NOTE: This order is nonprecedential.

  mtniteb ~tates (!Court of §Weals
       for tbe jfeberaI (!Circuit

                VITA-MIX CORPORATION,
                       Appellant,
                           v.
        DAVID J. KAPPOS, DIRECTOR,
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                  Appellee,

                          AND

                      K-TEC, INC.,
                        Appellee.


                      2012-1447
    (Reexamination Nos. 95/000,228,90/009,113, and
                     90/008,814)


    Appeal from the United States Patent and Trademark
    Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                       ORDER
Case: 12-1447       Document: 32    Page: 2     Filed: 10/02/2012




VITA-MIX CORPORATION V. KAPPOS                               2

   Upon consideration of Vita-Mix Corporation's unop-
posed motion to dismiss this appeal,
      IT Is ORDERED THAT:
      (1) The motion is granted.
      (2) Each side shall bear its own costs.


                                      FOR THE COURT

      OCT 02 2012                     /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk

cc: Alan Leonard Briggs, Esq.
    Raymond T. Chen, Esq.
    L. Grant Foster, Esq
s26
                           _O
Issued As A Mandate: __O_C_T __2_2_01_2              _